Name: Decision of the EEA Joint Committee No 18/95 of 24 February 1995 amending Annex XIX (Consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  economic policy;  civil law;  consumption
 Date Published: 1995-04-13

 13.4.1995 EN Official Journal of the European Communities L 83/49 DECISION OF THE EEA JOINT COMMITTEE No 18/95 of 24 February 1995 amending Annex XIX (Consumer protection) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIX to the Agreement was last amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Directive 94/47/EC of the European Parliament and the Council of 26 October 1994 on the protection of purchasers in respect of certain aspects of contracts relating to the purchase of the right to use immovable properties on a timeshare basis (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted in Annex XIX to the Agreement after point 7a (Council Directive 93/13/EEC): 7b. 394 L 0047: Directive 94/47/EC of the European Parliament and the Council of 26 October 1994 on the protection of purchasers in respect of certain aspects of contracts relating to the purchase of the right to use immovable properties on a timeshare basis (OJ No L 280, 29. 10. 1994, p. 83). Article 2 The texts of Directive 94/47/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 24 February 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 280, 29. 10. 1994, p. 83.